


EXHIBIT 10.101

 

 

 

July 25, 2005

Mr. Jack Krings
36 Briarcliff
Ladue, MO 63124

RE: Consulting Services

Dear Jack:

          This will confirm the terms of your engagement by CPI Corp. (“CPI”)
for consulting services:

          1.     You will be assist with the transition of Paul C. Rasmussen as
Chief Executive Officer, oversee field management and carry out other projects
consistent with your operational background and experience under the direction
of the Chairman of the Board.

          2.     The term of your engagement shall be for two months, commencing
as of the date following your Retirement Date, as defined in that certain
Retirement and Release Agreement of even date herewith (the Retirement and
Release Agreement”). You will be expected to perform consulting services for a
minimum of forty days during the two-month term or at such other times as are
mutually agreeable.

          3.     You will be paid Eighty Thousand Dollars ($80,000.00) for the
two-month term of your service, payable in four equal increments of $20,000 each
on August 12, 2005, August 26, 2005, September 8, 2005 and September 26, 2005.
In the event that you fail to work a minimum of 40 days during the two-month
term of this agreement, you agree that the aggregate amount payable to you for
the two-month term shall be reduced by $2,000.00 for each day worked below 40.
You will not be entitled to additional compensation for additional days worked
within the two-month term of this agreement. In the event CPI fails to make the
payments required pursuant to this paragraph, all remaining payments shall
become immediately due and payable. Late payments shall accrue interest at the
rate of seven percent (7%) per annum from the due date through the date of
actual payment.

          4.     You will act as an independent contractor and not as an
employee of CPI.

          5.     You will be reimbursed for expenses reasonably incurred in
accordance with customary reimbursement policies established by CPI. Any such
expense reimbursement shall be paid promptly after you submit a written request
and substantiation therefore.

          6.     You will not, except as authorized in writing by CPI, copy, use
or disclose to any third parties any information relating to CPI that you
receive or develop in the course of performing services for CPI, except as may
be required to perform your obligations.

          7.     CPI shall have sole ownership of any report, recommendations or
other product of your consulting services performed pursuant to this consulting
engagement.

          8.     CPI will indemnify you against and hold you harmless from any
claims, actions, damages, losses, and expenses (including reasonable attorneys’
fees) arising from actions taken at the direction or request of CPI.

          9.     In the event CPI believes Krings has breached any term of this
Consulting Agreement, CPI shall identify the specific details of the alleged
breach in writing, and Krings shall have five (5) business days following
receipt of notice in which to cure the alleged breach.

--------------------------------------------------------------------------------



          10.     No breach of this Consulting Agreement shall excuse either
party from performing its respective obligations under the Retirement and
Release Agreement.

          11.     In the event litigation is commenced to enforce the provisions
of this Agreement, in addition to all other remedies and damages, the prevailing
party shall be entitled to recover attorney’s fees, expert witness fees and
other reasonable and customary costs of litigation.

          12.    This letter constitutes the entire agreement between you and
CPI with respect to consulting services.

          Please acknowledge your receipt and agreement to the terms set forth
herein by signing one copy of this letter in the space provided below and
returning it to me.

 

 

 

CPI CORP.

 

 

 

By: /s/ David M. Meyer

 

 

 

--------------------------------------------------------------------------------

 

David M. Meyer

 

Chairman and Member of the Office of the

 

Chief Executive


 

Acknowledged and agreed to
this 25th day of July, 2005.

 

/s/ Jack Krings

 

--------------------------------------------------------------------------------

Jack Krings


--------------------------------------------------------------------------------